     Case 1:20-cv-00117-JRH-BKE Document 26 Filed 12/16/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF GEORGIA
                           AUGUSTA DIVISION




ANTHONY BURNETT,


     Petitioner-Appellant,

V.                                       Case No.     CV 120-117
                                         Appeal No, 20-13605-G
STATE BOARD OF PARDONS
AND PAROLES; et al.,


     Respondents-Appe11ees




                                ORDER




     The appeal in the above-styled action having been dismissed by

the United States Court of Appeals for the Eleventh Circuit for lack

of jurisdiction,

     IT IS HEREBY ORDERED that the mandate order of the United States


Court of Appeals for the Eleventh Circuit is made the order of this

Court.


     SO ORDERED, this                 day of December 2020.




                                  HONORABT^; J. RANDAL HALL, CHIEF JUDGE
                                  UNITED STATES DISTRICT COURT
                                      ?HERN DISTRICT OF GEORGIA
